 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHARLES E. GRIFFIN, II,                            No. 2:16-cv-01435 WBS CKD P
12                         Plaintiff,
13            v.                                         ORDER AND
14    DOROTHY DO-WILLIAMS, et al.,                       FINDINGS AND RECOMMENDATIONS
15                         Defendants.
16

17           Plaintiff is a California prisoner proceeding pro se with an action for violation of civil

18   rights under 42 U.S.C. § 1983. During the relevant period, July 2015 and January 2016, plaintiff

19   was housed at the California Health Care Facility (CHCF) in Stockton. Defendant Dr. Do-

20   Williams was plaintiff’s primary care physician, defendant Dr. Williams was the Physical

21   Medicine and Rehabilitation Specialist, defendant Dr. Malakkla was the Chief Physician,

22   defendant Dr. Adams was the Chief Medical Executive, and defendant Saipher was a Certified

23   Nurse Practitioner.

24           The operative complaint is plaintiff’s second amended complaint filed May 26, 2017. The

25   claims which remain arise under the Eighth Amendment for denial of constitutionally adequate

26   medical care with respect to arthritis, hip damage, spine damage and chronic pain arising

27   therefrom. The claims are based upon allegations made in paragraphs 23-24 and 29 of the second

28   /////
                                                         1
 1   amended complaint. ECF No. 37 & 43. Defendants’ motion for summary judgment (ECF No.

 2   61) is before the court.

 3   I. Summary Judgment Standard

 4           Summary judgment is appropriate when it is demonstrated that there “is no genuine

 5   dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

 6   Civ. P. 56(a). A party asserting that a fact cannot be disputed must support the assertion by

 7   “citing to particular parts of materials in the record, including depositions, documents,

 8   electronically stored information, affidavits or declarations, stipulations (including those made for

 9   purposes of the motion only), admissions, interrogatory answers, or other materials. . .” Fed. R.

10   Civ. P. 56(c)(1)(A).

11           Summary judgment should be entered, after adequate time for discovery and upon motion,

12   against a party who fails to make a showing sufficient to establish the existence of an element

13   essential to that party’s case, and on which that party will bear the burden of proof at trial. See

14   Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). “[A] complete failure of proof concerning an

15   essential element of the nonmoving party’s case necessarily renders all other facts immaterial.”

16   Id.

17           If the moving party meets its initial responsibility, the burden then shifts to the opposing

18   party to establish that a genuine issue as to any material fact actually does exist. See Matsushita

19   Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). In attempting to establish the

20   existence of this factual dispute, the opposing party may not rely upon the allegations or denials
21   of their pleadings but is required to tender evidence of specific facts in the form of affidavits,

22   and/or admissible discovery material, in support of its contention that the dispute exists or show

23   that the materials cited by the movant do not establish the absence of a genuine dispute. See Fed.

24   R. Civ. P. 56(c); Matsushita, 475 U.S. at 586 n.11. The opposing party must demonstrate that the

25   fact in contention is material, i.e., a fact that might affect the outcome of the suit under the

26   governing law, see Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); T.W. Elec. Serv.,
27   Inc. v. Pacific Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987), and that the dispute is

28   /////
                                                         2
 1   genuine, i.e., the evidence is such that a reasonable jury could return a verdict for the nonmoving

 2   party, see Wool v. Tandem Computers, Inc., 818 F.2d 1433, 1436 (9th Cir. 1987).

 3          In the endeavor to establish the existence of a factual dispute, the opposing party need not

 4   establish a material issue of fact conclusively in its favor. It is sufficient that “the claimed factual

 5   dispute be shown to require a jury or judge to resolve the parties’ differing versions of the truth at

 6   trial.” T.W. Elec. Serv., 809 F.2d at 631. Thus, the “purpose of summary judgment is to ‘pierce

 7   the pleadings and to assess the proof in order to see whether there is a genuine need for trial.’”

 8   Matsushita, 475 U.S. at 587 (quoting Fed. R. Civ. P. 56(e) advisory committee’s note on 1963

 9   amendments).

10          In resolving the summary judgment motion, the evidence of the opposing party is to be

11   believed. See Anderson, 477 U.S. at 255. All reasonable inferences that may be drawn from the

12   facts placed before the court must be drawn in favor of the opposing party. See Matsushita, 475

13   U.S. at 587. Nevertheless, inferences are not drawn out of the air, and it is the opposing party’s

14   obligation to produce a factual predicate from which the inference may be drawn. See Richards

15   v. Nielsen Freight Lines, 602 F. Supp. 1224, 1244-45 (E.D. Cal. 1985), aff’d, 810 F.2d 898, 902

16   (9th Cir. 1987). Finally, to demonstrate a genuine issue, the opposing party “must do more than

17   simply show that there is some metaphysical doubt as to the material facts . . . . Where the record

18   taken as a whole could not lead a rational trier of fact to find for the nonmoving party, there is no

19   ‘genuine issue for trial.’” Matsushita, 475 U.S. at 587 (citation omitted).

20   II. Medical Care Under the Eighth Amendment
21          Under the Eighth Amendment, prisoners cannot be subjected to “cruel and unusual

22   punishment[].” Denial or delay of medical care for a prisoner’s serious medical needs may

23   constitute a violation of the prisoner’s Eighth Amendment rights. Estelle v. Gamble, 429 U.S. 97,

24   104-05 (1976). An individual is liable for such a violation only when the individual is at least

25   deliberately indifferent to a prisoner’s serious medical needs. Id.

26          For there to be deliberate indifference under this standard, a prison official must not only
27   “be aware of facts from which the inference could be drawn that a substantial risk of serious harm

28   exists,” but that official “must also draw the inference.” Farmer v. Brennan, 511 U.S. 825, 837
                                                         3
 1   (1994). A difference of opinion about the proper course of treatment is not deliberate

 2   indifference. See, e.g., Toguchi v. Chung, 391 F.3d 1051, 1058 (9th Cir. 2004). For a prisoner to

 3   prevail on a claim involving choices between alternative courses of treatment, he must show that

 4   the chosen course of treatment was “medically unacceptable under the circumstances” and was

 5   chosen “in conscious disregard of an excessive risk to the prisoner’s health.” Id. at 1058.

 6   III. Arguments and Analysis

 7          Defendants argue that with respect to plaintiff’s remaining claims, there is no genuine

 8   issue of material fact as to whether any defendant was ever at least deliberately indifferent to any

 9   of plaintiff’s serious medical needs. For the reasons indicated below, the court agrees.

10          A. Initial Visits with Dr. Do-Williams

11          Paragraph 23 of plaintiff’s second amended complaint concerns plaintiff’s first two visits,

12   on July 1 and 7, 2015, with defendant Dr. Do-Williams. The visits occurred shortly after plaintiff

13   arrived at CHCF and were conducted via video conference. In her affidavit, Dr. Do-Williams

14   describes her meetings with plaintiff on these dates as follows:1

15                  Plaintiff had recently transferred from [R.J. Donovan Correctional
                    Center] to CHCF and was receiving fifteen milligrams of morphine
16                  twice a day for his osteoarthritis. Plaintiff had a history of
                    polysubstance dependence, and his previous PCP [primary care
17                  provider] had a plan to taper him off morphine because Plaintiff
                    continued to request increasingly higher dosages. I did not
18                  recommend increasing Plaintiff’s morphine during the above
                    encounters because, in my opinion, opioids are not an appropriate
19                  treatment for chronic pain management. In particular, continued
                    opioid use will result in the patient developing a tolerance to opioids.
20                  Opioid tolerance occurs when an individual needs greater amounts
                    of a drug in order to achieve its therapeutic effect. Continuing to
21                  increase the amount of opioids a patient is prescribed increases the
                    risk of serious complications. Plaintiff was particularly susceptible
22                  to this because of his history of polysubstance dependence. Plaintiff
                    also declined to discuss his pain in detail. I offered Plaintiff several
23                  non-opioid pain medications, but he declined them all. I continued
                    Plaintiff’s morphine at its current dose.
24
                    Plaintiff was observed by medical staff walking into the clinic at a
25                  fast pace using his walker with no abnormal gait, and was able to sit
26   1
       The court liberally quotes from the affidavits of defendants mostly for clarity as to each
27   defendants’ position and as to timeline. The court does not suggest that everything in the
     affidavits are accepted as true, or that plaintiff agrees with everything stated for purposes of the
28   defendants’ motion for summary judgment.
                                                          4
 1                   down and stand up with smooth movements. I performed a limited
                     physical examination assisted by a registered nurse at each
 2                   encounter. Plaintiff also declined to answer questions regarding his
                     function. Plaintiff wanted orthopedic shoes, but he was walking
 3                   without evidence of abnormal gait or difficulty, had never undergone
                     surgery on his lower extremities, and had no feet deformities on
 4                   exam. Therefore, in my opinion, there was no medical necessity for
                     orthopedic shoes at that time. Plaintiff did not have severe
 5                   limitations with respect to his back or hips at that time; was already
                     accommodated with a cane and walker; and was a community
 6                   ambulator, meaning he was able to navigate the prison using his
                     assistive devices. Therefore, in my opinion, there was no medical
 7                   need for any additional accommodations at that time.

 8                   Plaintiff and I did not discuss the possibility of hip replacement
                     during these initial encounters, the recommendation at that time was
 9                   for conservative care, and nothing in my examination of Plaintiff
                     suggested to me that Plaintiff required additional treatment.
10

11            In paragraph 23 of his second amended complaint, plaintiff asserts that during his first two

12   visits with Dr. Do-Williams, she “noted plaintiff’s severe conditions, but did not see to it that I

13   got the attention from a Medical Professional, able to provide me necessary care(s), ADA

14   Reasonable Accommodations, adequate pain medications, or Total Hip Replacement Surgery . . .”

15            First, plaintiff fails to point to any admissible evidence suggesting Dr. Do-Williams was

16   not a “medical professional” “able to provide necessary care” at plaintiff’s initial meetings with

17   her. Any suggestion that plaintiff required attention from a different type of medical professional,

18   and that Dr. Do-Williams was at least deliberately indifferent to plaintiff’s medical condition by

19   not seeing to it that plaintiff received such attention is unsupported.

20            As for “accommodations,” plaintiff fails to point to anything suggesting his being denied

21   orthopedic shoes amounts to at least deliberate indifference to a serious medical need, nor point to

22   any specific evidence indicating Dr. Do-Williams denied plaintiff any other accommodation. In

23   his declaration attached to his opposition, plaintiff asserts he has “hammer toes” and orthopedic

24   shoes help with his hip and spine problems. ECF No. 71-3 at 9. Again, these assertions are

25   vague and there is nothing in the record establishing that plaintiff had a serious medical need with

26   respect to his feet, especially since plaintiff was permitted to use a cane and walker which had a

27   seat2 to take pressure off his feet. Finally, plaintiff fails to point to any expert testimony, or any

28   2
         ECF No. 71-3 at 9.
                                                         5
 1   other admissible evidence suggesting Dr. Do-Williams’s denial of orthopedic shoes was

 2   “medically unacceptable under the circumstances.”

 3          Plaintiff fails to point to any evidence suggesting hip replacement surgery was ever denied

 4   by Dr. Do-Williams during her initial visits with plaintiff or that it was ever discussed. In his

 5   complaint and declaration attached to his opposition to defendants’ motion for summary

 6   judgment, plaintiff asserts that at various points certain conditions from which he was suffering

 7   were clear from his medical records like his need for hip replacement surgery. While plaintiff

 8   submits hundreds of pages of exhibits with his opposition to defendants’ motion for summary

 9   judgment including medical records, he mostly fails to connect particular exhibits which support

10   particular assertions of fact made in his argument opposing summary judgment.3 Plaintiff’s

11   burden to put forward evidence which establishes genuine issues of material fact is not met by

12   simply submitting hundreds of pages of unreferenced exhibits.

13          Finally, plaintiff takes issue with Dr. Do-Williams not increasing his morphine

14   prescription. First, plaintiff does not point to any expert testimony refuting Dr. Do-Williams’s

15   testimony that “opioids are not an appropriate treatment for chronic pain management,” and the

16   problems that arise from continued opioid use and opioid tolerance. Further, there is not evidence

17   suggesting the amount of morphine given to plaintiff was “medically unacceptable under the

18   circumstances.”

19          Also, plaintiff does not point to specifics either clear to Dr. Do-Williams from plaintiff’s

20   medical records or from information provided to Do-Williams directly from plaintiff which could
21   render the amount of morphine prescribed the product of at least deliberate indifference. In his

22   second amended complaint, and then again in his opposition to defendants’ motion for summary

23   judgment, plaintiff asserts numerous allegations of bias, prejudice, torture, collusions, conspiracy,

24
     3
       The court dismissed plaintiff’s original complaint, in part, because the complaint was too long.
25   The court granted plaintiff leave to amend and instructed plaintiff that his amended complaint
26   could not exceed 20 pages and must not contain repetitive and immaterial information. ECF No.
     11 at 2. The court’s directives concerning brevity and clarity were ignored by plaintiff in the
27   formulation of his opposition to defendants’ motion for summary judgment. Most of the
     arguments and exhibits put forward are not relevant to or at least not necessary to establishing
28   genuine issues of material fact with respect to plaintiff’s remaining claims.
                                                        6
 1   malice, retaliations, character assassinations, criminal activity, general ill will, etc., directed

 2   toward plaintiff by all of the remaining defendants in this action and others. The problem is

 3   plaintiff fails to point to admissible evidence supporting his conclusory allegations which defy

 4   logic and the record before the court. The record reflects numerous medical professionals

 5   providing plaintiff countless hours of medical attention for various conditions. The record does

 6   not suggest defendants were “indifferent,” let alone suggest they knowingly subjected plaintiff to

 7   cruel and unusual punishment. See Norton v. Dimazana, 122 F.3d 286, 292 (5th Cir. 1997)

 8   (deliberate indifference not established when “medical records indicate that [the plaintiff] was

 9   afforded extensive medical care by prison officials”). See also Scott v. Harris, 550 U.S. 372, 380

10   (2007) (summary judgment appropriate when nonmoving party’s “version of the events is so

11   utterly discredited by the record that no reasonable juror could believe it”).

12           For these reasons, defendants’ motion for summary judgment should be granted with

13   respect to plaintiff’s claims concerning his visits with defendant Dr. Do-Williams on July 1 and

14   July 7, 2015.

15           B. August 2015 through October 2015

16           In paragraph 24 of his second amended complaint plaintiff alleges that during August,

17   September and October 2015, plaintiff requested from defendants Dr. Do-Williams, Dr. Williams

18   and Saipher medical treatment, accommodations such as use of a wheel chair and an increase of

19   pain medication, but they all refused.

20                   1. Accommodations
21           In her affidavit, Dr. Do-Williams indicates as follows with respect to accommodations:

22                   Plaintiff requested a wheelchair from me on September 13, 2015. I
                     did not recommend a wheelchair. On indirect examination, Plaintiff
23                   did not have severe mobility limitations of his back or hips and was
                     already accommodated with a cane and walker. Plaintiff was also a
24                   community ambulator, and if Plaintiff began to rely on a wheelchair,
                     he would risk permanently lowering his function and perhaps even
25                   become wheelchair-bound. Moreover, Plaintiff was considering hip
                     replacement surgery and it was important for him to remain as
26                   functional as possible in advance of surgery because outcomes for
                     non-ambulators were considerably worse. Because a wheelchair was
27                   not recommended, Plaintiff did not require a wheelchair accessible
                     cell.
28
                                                          7
 1           In his affidavit, Dr. Williams indicates plaintiff also asked him for a wheelchair on

 2   September 23, 2015 and Dr. Williams did not recommend a wheelchair for the same reasons as

 3   Dr. Do-Williams.

 4           Finally, in his affidavit, defendant Saipher indicates plaintiff sought a wheelchair from

 5   him on October 13, 2015:

 6                  Plaintiff had an appeal pending regarding his previous request for a
                    wheelchair, and I opted to order Plaintiff a wheelchair while he
 7                  waited for the results of his appeal. However, after ordering Plaintiff
                    his wheelchair, I observed Plaintiff ambulating with his walker using
 8                  fluid movements and a rapid gait without grimacing, grunting,
                    hesitation, pausing, splinting, or other signs of physical discomfort.
 9                  This was consistent with several reports from other non-party
                    medical staff around this time period whom observed Plaintiff
10                  ambulate using his walker without any issue or signs of discomfort
                    or distress, and indicated that Plaintiff did not have a medical need
11                  for a wheelchair at that time. Additionally, when Plaintiff was
                    initially provided a used wheelchair on November 24, 2015, he
12                  refused to accept it. It was not until January 27, 2016, when
                    Plaintiff’s new wheelchair arrived, that he agreed to accept it.
13

14           Plaintiff does not point to any admissible evidence contradicting any of the information

15   provided in defendants’ affidavits concerning accommodations provided to plaintiff except that,

16   in his affidavit, he asserts he refused the used wheelchair because it was “broken down.” ECF

17   No. 71-3 at 14. Plaintiff does not elaborate further as to what “broken down” means. Instead of

18   using the wheelchair, plaintiff opted to use his walker with a seat. ECF No. 71-3 at 9. Plaintiff

19   fails to point to any admissible evidence in which plaintiff describes how deprivation of any

20   accommodation requested by him between August and October 2015 affected him.
21           Because there is nothing admissible suggesting the denial of any accommodation, such as

22   a wheelchair, requested by plaintiff between August and October 2015 amounted to deliberate

23   indifference to a serious medical need, defendants’ motion for summary judgment should be

24   granted with respect to plaintiff’s remaining claims concerning denial of accommodations during

25   that period.

26   /////
27   /////

28   /////
                                                        8
 1                  2. Increase in Pain Medication

 2          Defendants Dr. Do-Williams, Dr. Williams and Saipher each address, in their own

 3   affidavits, plaintiff’s allegations that they failed to increase plaintiff’s prescription for morphine

 4   between August and October 2015:

 5                  Dr. Williams
 6                  I had an encounter with Plaintiff on September 23, 2015, and
                    recommended that Plaintiff be tapered off morphine and monitored
 7                  for signs of missed benefit. I made this recommendation because a
                    non-party doctor had recently increased Plaintiff’s morphine from
 8                  fifteen to thirty milligrams twice a day based on an administrative
                    grievance in which Plaintiff alleged that his pain was preventing him
 9                  from participating in physical therapy. However, the increase did not
                    improve Plaintiff’s function. Instead, Plaintiff requested a
10                  wheelchair, which would further lower his function, and sought even
                    more morphine. Additionally, Plaintiff was considering hip
11                  replacement surgery and, in my opinion, being on low dose or no
                    morphine would lower the perioperative risks associated with
12                  providing anesthesia to a patient on opioids. This would also
                    improve Plaintiff’s post operative outcome. Specifically, following
13                  surgery Plaintiff would be required to participate in physical therapy
                    and would be provided opioids to manage post operative pain to
14                  facilitate that participation. However, if Plaintiff were to have an
                    opioid tolerance because he was receiving high dose morphine, staff
15                  could not provide him sufficient opioids to manage his postoperative
                    pain without risking serious complications. I offered Plaintiff several
16                  non-opioid pain medications, but he declined. I only made a
                    recommendation to taper Plaintiff off of morphine, I did not decrease
17                  his dosage or adjust his prescription in anyway. . .
18                  During July 1 through October 31, 2015, I also encouraged Plaintiff
                    to participate in physical therapy to help maintain his functional
19                  status and to prepare him for possible orthopedic surgery. In
                    particular, participating in physical therapy for hip strengthening and
20                  gait training in advance of hip replacement surgery will improve
                    surgical outcomes. Plaintiff declined to participate at that time.
21
                    I made recommendations and offered treatment to prepare Plaintiff
22                  for his potential hip replacement surgery and to increase his chances
                    of a favorable outcome, but was not directly involved in the request
23                  or approval process of Plaintiff’s procedure from July 1 through
                    October 31, 2015.
24
                    Dr. Do-Williams
25
                    Following their September 23, 2015 encounter, the Physical
26                  Medicine and Rehabilitation Specialist, Dr. G. Williams,
                    recommended lowering Plaintiff’s morphine and monitoring for
27                  missed benefit because a recent increase in morphine had not
                    improved Plaintiff’s function. Plaintiff was also contemplating hip
28                  replacement surgery and Dr. G. Williams recommended being on
                                                      9
 1                  low dose or no morphine to lower the perioperative risks associated
                    with providing anesthesia and to improve Plaintiff’s post operative
 2                  outcome. I concurred with Dr. G. Williams’ opinion and, consistent
                    with his recommendation, lowered Plaintiff’s morphine from thirty
 3                  milligrams back down to fifteen milligrams twice a day on
                    September 28, 2015, and then tapered him down to fifteen milligrams
 4                  once a day on October 1, 2015.

 5                  During July 1 through October 31, 2015, I also encouraged Plaintiff
                    to participate in physical therapy to help maintain his functional
 6                  status and to prepare him for possible orthopedic surgery. In
                    particular, participating in physical therapy for hip strengthening and
 7                  gait training in advance of hip replacement surgery will improve
                    surgical outcomes. Plaintiff declined to participate at that time.
 8
                    I made recommendations and offered treatment to prepare Plaintiff
 9                  for his potential hip replacement surgery and to increase his chances
                    of a favorable outcome, but was not directly involved in the request
10                  or approval process of Plaintiff’s procedure from July 1 through
                    October 31, 2015.
11
                    Defendant Saipher
12
                    From July 1 through October 31, 2015, I did not recommend
13                  increasing Plaintiff’s morphine because Plaintiff’s medical records
                    demonstrated that higher dose morphine had been ineffective in the
14                  past as Plaintiff continued to request ever increasing amounts of
                    morphine. As I explained to Plaintiff during our October 13, 2015
15                  encounter, in my opinion, increasing his morphine would likely serve
                    only to recreate the substance dependence and addiction from which
16                  Plaintiff had suffered in the past, while also exposing him to serious
                    side effects.
17

18          Much of plaintiff’s second amended complaint concerns his dissatisfaction with the

19   amount of morphine prescribed by defendants and others including medical professionals at R.J.

20   Donovan prior to his transfer to CHCF. With respect plaintiff’s prescription for morphine from

21   August through October 2015, the court’s conclusion is the same as it was with respect to

22   plaintiff’s claims concerning his first two visits with Dr. Do-Williams. Plaintiff fails to establish

23   a genuine issue of material fact as to whether any defendant’s failure to increase plaintiff’s

24   morphine prescription amounted to deliberate indifference. Plaintiff does not point to any expert

25   testimony refuting testimony provided by defendants concerning problems arising from opioid

26   tolerance or suggesting the amount of morphine given to plaintiff at any point was “medically

27   unacceptable under the circumstances.” Further, plaintiff again does not point to specifics either

28   clear to any defendant from plaintiff’s medical records or from information provided to
                                                       10
 1   defendants directly from plaintiff which could render the amount of morphine prescribed the

 2   product of at least deliberate indifference. Defendants and other medical professionals provided

 3   plaintiff almost constant medical attention and treatment. While the record shows defendants and

 4   others did not always agree with each other concerning the best course of action for plaintiff

 5   including how much morphine he should be prescribed, there is nothing suggesting more than a

 6   difference of opinion which, by itself, is not deliberate indifference. Toguchi, 391 F.3d at 1058.

 7          C. January 14, 2016 “Cancellation” of Hip Surgery

 8          In paragraph 29 of his second amended complaint, plaintiff alleges that on January 14,

 9   2016, defendants Dr. Do-Williams, Dr. Malakkla and Dr. Adams “stopped plaintiff’s previously

10   approved total hip replacement surgery . . . causing plaintiff to further suffer in severe pains over

11   a 2 year period, and counting.”

12          The evidence before the court indicates that Dr. Do-Williams recommended plaintiff for

13   hip replacement surgery on January 12, 1016, but the request for surgery was denied by defendant

14   Malakkla on January 14, 2016. In his affidavit, defendant Saipher provides information

15   concerning care provided to plaintiff with respect to his hips before Dr. Do-Williams made her

16   recommendation:

17                  Medical personnel at Plaintiff’s previous institution recommended
                    conservative care for the degenerative joint disease in his hips. Non-
18                  party Dr. Lenoir submitted a physicians request for services on July
                    27, 2015, requesting an orthopedic consult. The request was
19                  approved on July 29, 2015, and Plaintiff was scheduled for a consult
                    on October 7, 2015. Nonparty Dr. Galang of San Joaquin General
20                  Hospital performed Plaintiff’s orthopedic consult as scheduled. Dr.
                    Galang informed Plaintiff that he “might” require total hip
21                  replacement surgery, especially for his left hip, and Plaintiff told Dr.
                    Galang he would think about the procedure and let him know once
22                  he decides.
23                  On October 13, 2015, I discussed hip replacement surgery with
                    Plaintiff. Plaintiff wanted to wait until after April 2016 to have his
24                  surgery when the weather was warmer, and I informed him that it
                    could take six months to schedule the surgery, so we should start the
25                  process. I then submitted a physician request for services, requesting
                    hip replacement surgery. The request was granted by non-party Dr.
26                  G. Church. However, records reflect that Plaintiff refused to attend
                    his orthopedic consult on November 25, 2015, so the procedure did
27                  not go forward. Attached as Exhibit B is a true copy of Mr. Griffin’s
                    appointment history from the Strategic Offender Management
28                  System (SOMS), reflecting his November 25, 2015, medical
                                                       11
 1                  appointment. This entry was made at or near the time of his
                    appointment by prison staff with knowledge, and is kept in the
 2                  regular course of business CDCR.

 3          Dr. Do-Williams indicates as follows in her affidavit:

 4                  On January 12, 2016, I resubmitted a physician request for services
                    for hip replacement surgery. I indicated that Plaintiff’s activities of
 5                  daily living were unaffected because during our most recent
                    encounter, on January 12, 2016, there was no record of Plaintiff
 6                  falling and he remained independent with those activities. While
                    Plaintiff had made numerous conflicting statements regarding his
 7                  independence activities of daily living to various staff in the past,
                    there were no reports from nursing or custody regarding decreased
 8                  function affecting those activities. There were, however, several
                    reports from medical staff whom observed Plaintiff ambulating with
 9                  an assistive device without any signs of distress.

10          In the “physician request for services, referenced by Dr. Do-Williams, she specifically

11   noted that plaintiff has “severe hip [Osteoarthritis]” and is “accommodated with a 4wheel

12   walker.” ECF No. 61-4 at 25. She also noted that plaintiff was evaluated by an orthopedic

13   surgeon on October 7, 2015 who recommended surgery. In her report filed after her visit with

14   plaintiff on January 12, 2016, Dr. Do-Williams indicates the visit was initiated by plaintiff “to

15   check up on the date of surgery.” ECF No. 61-4 at 24. Finally, Dr. Do-Williams notes in her

16   report that plaintiff refused to attend the November 2015 orthopedic consult referenced by

17   defendant Saipher. Id.

18          In his affidavit attached to his opposition to defendants’ motion to for summary judgment,

19   plaintiff asserts he did not attend the November 2015 orthopedic consult because he was never

20   informed of the appointment. ECF No. 71-3 at 17. However, defendants point to a report

21   indicating he was specifically requested by medical staff to come to the clinic on November 25,

22   2015 and plaintiff refused. ECF No. 61-8 at 11.

23          In his affidavit, defendant Dr. Malakkla indicates that at all times relevant he was the

24   Chief Physician at CHCF and his responsibilities included reviewing “Physician’s Request for

25   Services (CDC 7243).” “Physicians Request for Services” are approved for medically necessary

26   treatment only. Generally, this means “InterQual” criteria must be met. “InterQual criteria are a

27   library of evidence-based clinical decision support criteria used to assess the medical necessity of

28   a proposed treatment.”
                                                       12
 1          The request submitted by Dr. Do-Williams that plaintiff receive hip replacement surgery,

 2   ECF No. 61-4 at 25, was denied on January 14, 2016 by Dr. Malakkla because, in the request, Dr.

 3   Do-Williams indicated plaintiff suffered no limitations of “ADL,” or activities of daily living.

 4   This being the case and because “there was no objective evidence within [plaintiff’s] medical

 5   records to suggest that [plaintiff] was unable to function independently in those activities,”

 6   InterQual criteria were not met and hip replacement surgery was not medically necessary. On the

 7   form in which Dr. Malakkla denied defendant Dr. Do-Williams request, he noted: “If no

 8   limitation with ADL, emergency not indicated at this time. Consider when ADL are affected.”

 9   ECF No. 61-4.

10          Shortly after Dr. Malakkla denied Dr. Do-Williams’s request that plaintiff receive hip

11   replacement surgery, defendant Saipher concluded that the limitation on plaintiff’s activities of

12   daily living caused by his hip problems provided a basis for hip replacement surgery:

13                   On April 14, 2016, I submitted another request for hip replacement
                     surgery, indicating that Plaintiff’s activities of daily living were
14                   affected. There were no staff reports within Plaintiff’s medical
                     records at that time to suggest that he was no longer independent with
15                   his activities of daily living. However, Plaintiff had reported that his
                     activities of daily living were affected and I explained in my request
16                   that I believed his reports were credible. The procedure was
                     subsequently approved by Dr. Malakkla on April 26, 2016.
17
                     During my initial review of Plaintiff’s records prior to submission of
18                   my April 14, 2016 request, I inadvertently missed Plaintiff’s refusal
                     of his orthopedic consult on November 25, 2015. Therefore, I did
19                   not know why my October 13, 2015, request had been marked as
                     “refused” when I submitted my subsequent request on April 14,
20                   2016.
21          In her affidavit, defendant Dr. Adams indicates that in her position as Chief Medical

22   Executive at CHCF, she is responsible for overseeing the medical department and does not see or

23   treat patients. She also indicates she had no involvement in deciding whether plaintiff should

24   have hip replacement surgery. Plaintiff fails to point to any evidence suggesting Adams was

25   involved in any respect in deciding whether plaintiff would be given hip replacement surgery.

26          It does not appear that any defendant actually “cancelled” surgery. As reflected above,
27   the record before the court indicates that, at worst, approval for hip replacement surgery was

28   delayed by approximately four months because defendant Do-Williams indicated in her January
                                                        13
 1   12, 2016 “physician request for services” that plaintiff’s activities of daily living were unaffected.

 2   On May 10, 2019, plaintiff informed the court that he would be having “total hip replacement

 3   surgery” within a week. ECF No. 86. It is not clear whether plaintiff has had surgery yet.

 4          Plaintiff fails to point to any expert evidence, or otherwise, suggesting Dr. Malakkla’s

 5   denial of Dr. Do-Williams’s request that plaintiff receive hip replacement surgery amounts to

 6   deliberate indifference. Dr. Malakkla indicated he denied the request because “InterQual” criteria

 7   were not met. Nothing suggests this was “medically unacceptable under the circumstances”

 8   especially since: (1) Dr. Malakkla indicated he would reassess if it were determined that

 9   plaintiff’s activities of daily living were affected; and (2) when defendant Saipher indicated that

10   she felt that was the case Dr. Malakkla granted her request that plaintiff be provided hip

11   replacement surgery.

12          While Dr. Do-Williams may have caused a delay in hip replacement surgery by indicating

13   plaintiff had no limitations of “ADL,” there is nothing before the court suggesting this was done

14   with the intent that plaintiff be denied or delayed surgery or knowledge that it would. Nothing

15   suggests she was aware or should have been aware defendant Dr. Malakkla would base his

16   decision to deny surgery solely on defendant Dr. Do-Williams’s indication that plaintiff had no

17   limitations of “ADL.” Also, Dr. Do-Williams went to the trouble of seeking surgery for plaintiff,

18   indicated in her request that plaintiff had been using a walker, was suffering from “severe”

19   osteoarthritis and had previously been recommended for surgery. There is nothing in the record

20   suggesting this was all subterfuge.
21          For all the foregoing reasons, defendants are entitled to summary judgment with respect to

22   all claims arising from plaintiff being denied hip replacement surgery on January 14, 2016.

23   IV. Motion to Strike

24          Plaintiff includes approximately 450 pages of exhibits with his opposition to defendants’

25   motion for summary judgment. On February 4, 2019, about a month after plaintiff submitted his

26   opposition, he submitted 176 more pages of exhibits along with a letter in which plaintiff attempts
27   to explain the late filing. Defendants’ move to strike the second round of exhibits as late and

28   ////
                                                       14
 1   duplicative of exhibits previously submitted.4 A review of the court’s docket reveals that the 176

 2   pages of exhibits were included in the 450 pages of exhibits previously submitted. Accordingly,

 3   the documents filed February 4, 2019 will be stricken.

 4           In accordance with the above, IT IS HEREBY ORDERED that:

 5           1. Defendants’ February 7, 2019 motion to strike (ECF No. 77) is granted; and

 6           2. The exhibits submitted by plaintiff on February 4, 2019 are stricken.

 7           IT IS HEREBY RECOMMENDED that:

 8           1. Defendants’ motion for summary judgment (ECF No. 61) be granted; and

 9           2. This case be closed.

10           These findings and recommendations are submitted to the United States District Judge

11   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

12   after being served with these findings and recommendations, any party may file written

13   objections with the court and serve a copy on all parties. Such a document should be captioned

14   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

15   objections shall be served and filed within fourteen days after service of the objections. The

16   parties are advised that failure to file objections within the specified time may waive the right to

17   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

18   Dated: August 22, 2019
                                                       _____________________________________
19
                                                       CAROLYN K. DELANEY
20                                                     UNITED STATES MAGISTRATE JUDGE

21

22

23   1
     grif1435.msj
24

25

26   4
       The 176 pages of exhibits submitted by plaintiff on February 4, 2019 are not in the same order
27   as the copies of those exhibits attached to plaintiff’s opposition. The court appreciates counsel
     for defendants identifying those portions of the original exhibits which are duplicative of the
28   exhibits submitted February 4, 2019.
                                                        15
